Case 2:07-cr-14022-JEM Document 97 Entered on FLSD Docket 10/15/2020 Page 1 of 2



                            U N ITED STATES DISTRICT C OUR T
                            SOU TH ERN D ISTRICT O F FLORID A
                         CASE NO.07-14022-CR-M ART1NEZ/M AYNARD

  UN ITED STA TES OF A M ERICA

          Plaintiff,
  VS.

  DAVID HALL,

          D efendant.


  O R DER A D O PT IN G M A G ISTM TE 'S REPO R T A N D R EC O M M EN DA TION O N
  DEFEND A NT 'S A DM ISSIO N TO V IO LATIO N N UM BER 1.2,3.4,5.6.7.8.A ND 10

         TH IS CA U SE cam ebefore the Courtupon the Petition for W arrantorSum m ons for

  OffenderUnderSupervision(sipetition'')gDE No.83qbeforeaM agistrateJudge.
         TH E M ATTER wasconvened viavideoconference on theZoom platform before
 M agistrate Judge Shaniek M .M aynmd on Septem ber30,2020 and a Reportand

 Recommendationwasfiled,gDE No.961,recommendingthattheDefendant'sadmissionto
 ViolationNum ber1,2,3,4,5,6,7,8,and 10 assetforin thePetition be accepted. The

 DefendantandtheGovernmentwereaffordedtheopportunitytofileobjectionstotheReportand
 Recomm endation,howevernonewere filed.TheCourthasconducted a denovo review ofthe
  entirefileand aftercarefulconsideration,theCourtaffirm sand adoptstheReportand
 Recomm endation.Accordingly,itishereby:
        ORDERED AND ADJUDGED thattheRçportandRecommendation (ECFNo.96qof
 United StatesM akistrateJudgeShaniekM .M aynard,isherebyAFFIRM ED andADOPTED in
  its entirety.
         TheDefendantisadjudgedguiltytoViolationNumber1,2,394,5,6,7,8,and 10asset
 forth in the Petition,charging him w ith V iolation ofStandard Conditions,asproffered on the
 record during thehearing by theGovernm ent.
          Duetothectirrentpublichealth em ergency,and toprotectthehealth and safety ofthe
 partiesandcourtstaflltheCourtisaskingthepartiesto confertotly toreach anagreementand
 file theirrecom m endations by Friday,October23,2020. H earings can be held via
Case 2:07-cr-14022-JEM Document 97 Entered on FLSD Docket 10/15/2020 Page 2 of 2



 videoconferencing with theDefendant'sconsentto appearby video. Sentencing in thism atter
 willbe seton Tuesdav.Novem ber 10.2020 at11:00 a-m .Login instm ctionsforhearingwill
 beem ailedto a11ofthepartiespriortothehearing.
                                                                 j'

        DONEAND ORDEREDinChambersatMiami,Florida,thillvdayofOctober,2020.

                                           JOSE .M ARTIN Z
                                           UNIT STATES DISTRICT R JDGE

  CC:
  Hon.M agistrate Shaniek M aynard
  A1lCounselofRecord
  U.S.Probation Offce
